Scholfield, C.J.
(concurring in part, dissenting in part) — I agree with the majority opinion that the 1982 amendment of RCW 9.94A.140(1) reflects a legislative purpose to liberalize items allowable in restitution orders.
The claim of lost wages is clearly covered by the provision for "lost wages resulting from injury." Notwithstanding the legislative intent to liberalize restitution, however, I find myself unable to fit the other items of claimed restitution here under the language of the revised statute.
RCW 9.94A.140(1) provides for three categories of restitution. They are (1) injury to or loss of property, (2) actual expenses incurred for treatment for injury to persons, and (3) lost wages resulting from injury.
The motel, gasoline and meal expenses are essentially travel expenses. These travel expenses were incurred in an *37effort to recover custody of the child. They cannot be treated as "injury to or loss of property" nor can they be treated as expenses incurred for "treatment for injury to persons". (Italics mine.) They are expenses voluntarily incurred for a purpose not covered by the controlling statute. The same reasoning would appear to apply to telephone and attorney's fees.
I agree that these expenses incurred by the child's father in his effort to regain custody did arise out of and are sufficiently related to his injury (loss of custody of the child) that the causal relationship has been satisfied.
Accordingly, I concur that the correct amount of lost wages is a proper item of restitution and that this case should be remanded to the trial court for the purpose of determining the correct amount of restitution for lost wages. I dissent from the portion of the majority opinion which would permit an order of restitution for the motel, gasoline, meals, telephone, out-of-pocket and attorney's fees expenses.
Review granted by Supreme Court April 5, 1988.